DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-9 are pending. 
Claims 5-9 are withdrawn.
Claims 1-4 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muha et al. (US 2012/0230859, cited previously, Muha), in view of Nakamura (US 2016/0228948, cited previously, Nakamura).
Regarding Claim 1, Muha teaches a steel composition that overlaps with the necessitated elements of the instant disclosure (shown below) and renders obvious the technical feature of the instant application since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The examiner notes that while Muha does not 
Element
Instant Claim 1
Muha
C
0.01-0.06%
0.01-0.08%1
Si
0.05-0.6%
0.01-1.00%1
Mn
0.1-0.8%
0.10-1.00%1
Cr
3.9-6.1%
2.50-6.00%1
Ni
1.0-3.0%
1.00-4.00%1
Mo
7.0-9.0%
6.00-10.00%1
Co
9.0-12.5%
9.00-14.00%1
Cu
0.4-6.5%
-
N
0.01-0.15%
0.023%2
Fe and Impurities
Balance
Balance

1Claim 1
2Paragraph [0035]

Muha fails to explicitly teach the incorporation of copper into the steel composition, analogous art by Nakamura, which also teaches on a pre-alloy powder for powder metallurgy (Paragraph [0003]) and a steel article produced therefrom (Claim 16), teaches the inclusion of said copper into the steel composition within an overlapping range (shown below). This inclusion would have been obvious to an ordinarily skilled artisan, before the effective filing date, because the inclusion of copper improves the corrosion resistance of the resulting sintered body without causing a large decrease in the density of the sintered body (Nakamura, Paragraphs [0137]-[0138]), which would be desirable in the resultant steel taught by Muha.
Further, while Muha does teach a specific composition of steel with N (see above), Nakamura also teaches that the inclusion of N improves mechanical properties, such as proof stress, of the resulting sintered body without causing a large decrease in the density of the sintered body (Paragraphs [0140]-[0141]), which would be desirable in the resultant steel taught by Muha.

Instant Claim 1
Nakamura
Cu
0.4-6.5%
< 5%1
N
0.01-0.15%
0.03-1%2

1Paragraph [0138]
2Paragraph [0141]

Regarding Claim 2, Muha modified by Nakamura teaches all of the limitations of Claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant Claim 2, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 3, Muha modified by Nakamura teaches all of the limitations of Claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant Claim 3, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious. Id.
Further regarding Claim 3, Muha teaches the microstructure of the resulting steel possesses a martensitic structure (Paragraph [0019]), which meets the instantly disclosed microstructure limitations (≥ 80 vol. % martensite, ≤ 20% vol. % austenite). Muha also teaches a steel with a hardness > 45 HRC (Abstract), after maraging, which overlaps with the instantly disclosed range (45-58 HRC), and renders obvious the technical feature since overlapping/abutting ranges are prima facie obvious. Id.
Lastly, regarding the deviation from the mean Brinell hardness value and the cleanliness of the steel the examiner, since Muha discloses a substantially identical composition, microstructure, and hardness, the examiner submits that a maximum deviation from the mean Brinell hardness of less than 5% and a cleanliness satisfying the instant claim is expected to be present in the steel of Muha, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 4, Muha modified by Nakamura teaches all of the limitations of claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant claim 4, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Response to Arguments
Applicant’s arguments and amendments, see Section II of Remarks, filed 23 February 2022, with respect to the 35 USC 112b rejection of Claim 3 have been fully considered and are persuasive. Specifically, applicants have amended Claim 3 to obviate the previous rejection. The 112b rejection of Claim 3 has been withdrawn. 
Applicant’s arguments and amendments, see Section III of Remarks, filed 23 February 2022, with respect to the 35 USC 103 rejections of Claims 1-4 have been fully considered but are not persuasive. Applicants argue that Nakamura is not combinable with Muha because (i) Nakamura addresses the composition of a metal powder not a steel, and (ii) Nakamura teaches an inconsistent range of Mo in the composition. Regarding (i), the examiner notes that Nakamura teaches on a pre-alloy powder for powder metallurgy (Paragraph [0003]) and a steel article produced therefrom (Claim 16). Regarding (ii), the examiner submits that Nakamura need not teach an identical amount of Mo in their composition to be combinable with Muha because the examiner is solely relying on the Cu in Nakamura’s composition, therefore what Nakamura 
Therefore, applicant’s arguments were not held to be persuasive and the rejections of record have been maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784